Smith, J. (concurring).
I agree with the result reached by the majority, and with most of the reasoning in the majority opinion. My only reservation is about the majority’s analysis (which, as it acknowledges, is not essential to its decision) of whether the allegations in the complaint would state a claim under the federal antitrust laws. The implications of the Foreign Trade Antitrust Improvements Act of 1982 (15 USC § 6a) for this case (and for many other cases) are, to me at least, far less than clear. I would prefer to express no opinion about them, and simply to rely on the state law grounds explained at page 736 of the majority opinion (and on the similar reasoning contained in *737the Appellate Division dissent [82 AD3d 26, 40-41 (2011)]), which sufficiently support the conclusion that the extraterritorial reach of the Donnelly Act does not extend to the transactions at issue here.
Judges Ciparick, Graffeo, Read and Jones concur with Chief Judge Lippman; Judge Smith concurs in a separate opinion, except insofar as Chief Judge Lippman’s opinion discusses whether the allegations of the complaint would state a claim under the federal antitrust laws, in which Judge Pigott concurs.
Order reversed, etc.